                                                   Case 3:20-cv-08123-JJT Document 32 Filed 08/28/20 Page 1 of 5



                                          1 James W. Armstrong (No. 009599)
                                            james.armstrong@sackstierney.com
                                          2 Brian E. Ditsch (No. 009075)
                                            brian.ditsch@sackstierney.com
                                          3 SACKS TIERNEY P.A.
                                            4250 N. Drinkwater Blvd., Fourth Floor
                                          4 Scottsdale, Arizona 85251-3693
                                            Telephone: (480) 425-2600
                                          5
                                            Karl H. Sommer (admitted pro hac vice)
                                          6 karls@sommerkarnes.com
                                            SOMMER KARNES & ASSOCIATES
                                          7 125 Lincoln Ave, Suite 221
                                            Santa Fe, New Mexico 87501
                                          8 Telephone: (505) 989-3800
                                          9   Attorneys for Defendant
                                         10
                                                                        UNITED STATES DISTRICT COURT
                                         11
                                                                              DISTRICT OF ARIZONA
                       P.A., ATTORNEYS




                                         12
   4250 NORTH DRINKWATER BOULEVARD

     SCOTTSDALE, ARIZONA 85251-3693




                                         13
                                              Brian Erskine,                                     No. 3:20-cv-08123-PCT-JJT
             FOURTH FLOOR




                                         14                      Plaintiff,
SACKS TIERNEY




                                                                                                 MOTION TO STRIKE IMPROPER
                                         15        v.                                            AND UNAUTHORIZED FILINGS
                                                                                                 BY PLAINTIFF
                                         16   Forrest Fenn,
                                         17                      Defendant.
                                         18
                                         19         On August 17, 2020, Plaintiff Brian Erskine filed a letter addressed to Judge Tuchi
                                         20   [Doc 28] outlining a so-called "settlement proposal" which continues Mr. Erskine's earlier
                                                                                             1
                                         21   personal attacks upon Defendant Forrest Fenn, referring to Mr. Fenn as a fame-seeking,
                                         22   "evasive," and "indifferen[t]" "con artist" and a "master of calculated false impressions"
                                         23   whose hidden treasure chest at the center of this lawsuit constitutes a "manipulative"
                                         24   "swindle" upon those who sought to find it. Two days later, Mr. Erskine filed a Motion in
                                         25   the Alternative to Transfer Jurisdiction [Doc 29], expanding by four pages the argument
                                         26         1
                                                      See Defendant's (second) Motion for Supplemental Pleading [Doc 22],
                                         27 characterizing Mr. Fenn as, among other things, "dodgy," "stonewalling," "cognitive[ly]
                                            dissonan[t]," and "bogus."
                                         28
                                                   Case 3:20-cv-08123-JJT Document 32 Filed 08/28/20 Page 2 of 5



                                          1 previously made in his 16-page Response [Doc 21] to Mr. Fenn's pending Motion to
                                          2 Dismiss [Doc 15] that this case should be transferred to the District of New Mexico under
                                          3 28 USC § 1631 (rather than dismissed) if personal jurisdiction is found lacking by the
                                          4 Court.       Neither of these filings is authorized or proper under the governing rules of
                                          5 procedure, and only serve to lengthen and increase the cost of this litigation. Both should
                                          6 therefore be stricken from the record and disregarded by the Court.
                                          7          Mr. Erskine's bizarre letter to the Court is not captioned in compliance with LRCiv
                                          8 7.1 and includes no motion or request for relief, see Fed.R.Civ.P. 7(b), other than a vague
                                          9 statement that "[w]hile waiting for Fenn to admit that I Solved the Quest," Mr. Erskine
                                         10 "welcome[s] conference at the Court's convenience" apparently to "resolve this case
                                         11 efficiently" because "I know no genuine defense exists." Obviously, approaching the trial
                                         12 judge assigned to a litigant's case with a purported offer of settlement is both highly
                       P.A., ATTORNEYS




                                         13 improper and an arguable violation of Federal Rule of Evidence 408(a), a tactic made even
   4250 NORTH DRINKWATER BOULEVARD

     SCOTTSDALE, ARIZONA 85251-3693




                                         14 more objectionable by Mr. Erskine's continuing invectives against Mr. Fenn.
             FOURTH FLOOR




                                         15          The Plaintiff's untimely Motion to transfer this case under Section 1631 likewise
SACKS TIERNEY




                                         16 runs afoul of the page limitation for motion responses set forth in LRCiv 7.2(e)(1). In his
                                         17 16-page Response to Mr. Fenn's Motion to Dismiss, Mr. Erskine already made the
                                         18 argument and request for a transfer in lieu of dismissal, citing the same First Circuit
                                         19 decision (Federal Home Loan Bank of Boston v. Moody's Corp., 821 F.3d 102 (1st Cir.
                                         20 2016)) principally relied upon in his new 4-page Motion. 2 Mr. Erskine is not entitled to
                                         21
                                         22          2
                                                        As discussed on pages 7-8 of the Reply [Doc 31] filed in support of Mr. Fenn's
                                         23   Motion to Dismiss, Federal Home Loan Bank falls within a group of cases favoring a
                                              simple, text-based view of Section 1631. "Although the courts are rather evenly divided on
                                         24   the subject, the better view [based on legislative history] is that Section 1631 is limited to
                                              subject matter jurisdiction defects and does not address problems with personal jurisdiction
                                         25
                                              or venue." 15 CHARLES A. WRIGHT & ARTHUR R. MILLER, FEDERAL PRACTICE AND
                                         26   PROCEDURE § 3842 (4th ed. 2020). "Published Ninth Circuit authority suggests that the
                                              statute is limited to subject matter jurisdiction," consistent with the "better view" discussed
                                         27   in WRIGHT & MILLER. Allen v. Conagra Foods, Inc., No. 3:13-cv-01279, 2019 WL
                                         28   5191009, at *3 (N.D. Cal. Oct. 15, 2019).


                                                                                            2
                                                   Case 3:20-cv-08123-JJT Document 32 Filed 08/28/20 Page 3 of 5



                                          1 such a sur-response, particularly one that would exceed his allotted seventeen pages under
                                          2 LRCiv 7.2(e)(1).
                                          3         Early in this case, the Court issued an Order [Doc 17] based upon Mr. Erskine's
                                          4 decision to proceed pro se that included two cautionary Rule notices with warnings of the
                                          5 consequences of noncompliance and advice that Mr. Erskine review certain resources for
                                          6 self-represented parties available on the court's website, including a handbook and the
                                          7 Local Rules. In addition, as noted in Mr. Fenn's August 10 Response [Doc 26] to Mr.
                                          8 Erskine's (second) Motion for Supplemental Pleading, a "[p]laintiff's pro se status does not
                                          9 excuse his noncompliance with … any of the Rules of Federal Civil Procedure … ."
                                         10 Mamboleo v. Wells Fargo Bank, N.A., No. CV-14-00648, 2015 WL 9691022, at *2 n.4
                                         11 (D.Ariz. 2015) (citing King v. Atiyeh, 814 F.2d 565, 567 (9th Cir. 1987) ("Pro se litigants
                                         12 must follow the same rules of procedure that govern other litigants."). Mr. Erskine's recent
                       P.A., ATTORNEYS




                                         13 filings demonstrate that he has taken little or no heed of these standards and the Court's
   4250 NORTH DRINKWATER BOULEVARD

     SCOTTSDALE, ARIZONA 85251-3693




                                         14 warnings and advice, the result of which has been a wholly unnecessary increase in the
             FOURTH FLOOR




                                         15 time and resources expended by both Mr. Fenn and the Court in resolving this matter. 3
SACKS TIERNEY




                                         16         Mr. Fenn therefore respectfully urges the Court to strike and/or disregard the letter
                                         17 filed by Mr. Erskine on August 17 and his Motion to Transfer Jurisdiction submitted on
                                         18 August 19.
                                         19         DATED this 28th day of August, 2020.
                                         20                                           SACKS TIERNEY P.A.
                                         21
                                         22                                           By: James W. Armstrong
                                         23                                              James W. Armstrong
                                                                                         Brian E. Ditsch
                                         24
                                         25
                                                    3
                                         26          Other examples of Mr. Erkine's wasteful behavior include his abrupt Withdrawal
                                            [Doc 20] eleven days later of the first Motion for Supplemental Pleading [Doc 19] he filed
                                         27 on July 15 (but not before counsel for Mr. Fenn had already begun working on a response),
                                         28 and his needless "Notice" filings. [Docs 16, 25]


                                                                                          3
                                              Case 3:20-cv-08123-JJT Document 32 Filed 08/28/20 Page 4 of 5



                                          1                                  SOMMER KARNES & ASSOCIATES
                                          2
                                                                             By: /s/Karl H. Sommer
                                          3                                      Karl H. Sommer
                                          4                                  Attorneys for Defendant
                                          5
                                          6
                                          7
                                          8
                                          9
                                         10
                                         11
                                         12
                       P.A., ATTORNEYS




                                         13
   4250 NORTH DRINKWATER BOULEVARD

     SCOTTSDALE, ARIZONA 85251-3693




                                         14
             FOURTH FLOOR




                                         15
SACKS TIERNEY




                                         16
                                         17
                                         18
                                         19
                                         20
                                         21
                                         22
                                         23
                                         24
                                         25
                                         26
                                         27
                                         28


                                                                                4
                                                   Case 3:20-cv-08123-JJT Document 32 Filed 08/28/20 Page 5 of 5



                                          1                                  CERTIFICATE OF SERVICE
                                          2          I hereby certify that on August 28, 2020, I electronically transmitted the foregoing
                                          3 document to the Clerk's Office using the CM/ECF System for filing and transmittal of a
                                          4 Notice of Electronic Filing to the following CM/ECF registrants:
                                          5
                                          6                                          Brian Erskine
                                                                                 1338 Sabatina Street
                                          7                                    Prescott, Arizona 86301
                                          8                                        Plaintiff pro se

                                          9
                                         10                                                         /s/ Toni Cooper
                                         11
                                         12
                       P.A., ATTORNEYS




                                              [2811654]
                                         13
   4250 NORTH DRINKWATER BOULEVARD

     SCOTTSDALE, ARIZONA 85251-3693




                                         14
             FOURTH FLOOR




                                         15
SACKS TIERNEY




                                         16
                                         17
                                         18
                                         19
                                         20
                                         21
                                         22
                                         23
                                         24
                                         25
                                         26
                                         27
                                         28


                                                                                          5
